t c memo united_states tax_court annette l morello petitioner v commissioner of internal revenue respondent docket no filed date annette l morello pro_se robert f saal for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for and with respect to joint income_tax returns that she filed with her former husband the issue for decision is whether respondent abused respondent’s discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 for those years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time that the petition in this case was filed petitioner resided in keyport new jersey background petitioner and frank mazzilli mazzilli were married in they had two children during their marriage between the time that petitioner married mazzilli and date petitioner was a homemaker mazzilli became unemployed for a period of approximately weeks during as a result of mazzilli’s unemployment petitioner and mazzilli exhausted their savings and could not make the monthly mortgage payments on their home in order to help alleviate her family’s financial difficulties petitioner began to work as a receptionist at monmouth associates in internal medicine p a in date at the time that petitioner began working as a receptionist she completed form_w-4 employee’s withholding allowance certificate because of the financial difficulties that petitioner and mazzilli were having at that time mazzilli advised petitioner to claim withholding_allowances on the form_w-4 and petitioner agreed to do so petitioner was aware that this practice would increase her take-home pay but would result in a lesser amount of federal_income_tax being withheld from her wages than that which would become due on her portion of mazzilli’s and her joint income mazzilli began working for pfister chemical inc pfister during mazzilli also claimed withholding_allowances on the form_w-4 that he completed when he began his employment at pfister during and petitioner worked as a receptionist for lawrence katz m d and mazzilli maintained his employment at pfister petitioner and mazzilli each claimed between and withholding_allowances during those years for through petitioner had the following amounts of wage income and federal_income_tax withheld from that income year wage income federal_income_tax withheld dollar_figure big_number big_number big_number dollar_figure big_number even though petitioner and mazzilli both were employed by the end of they remained behind in their monthly mortgage payments after several foreclosure proceedings had been commenced against petitioner and mazzilli during the years in issue mazzilli filed for bankruptcy as a result of mazzilli’s filing for bankruptcy the mortgage on petitioner’s and mazzilli’s home was foreclosed petitioner was aware of the foreclosure proceedings that had been commenced against mazzilli and her as well as of mazzilli’s bankruptcy proceedings petitioner and mazzilli were divorced on date petitioner held one or more jobs during and as of date petitioner had not filed federal_income_tax returns for either or petitioner’s and mazzilli’s joint income_tax returns for through for through petitioner filed joint form sec_1040 u s individual_income_tax_return with mazzilli petitioner and mazzilli signed and filed their joint returns for and in date and their joint returns for and in date these returns showed the following balances due dollar_figure for dollar_figure for dollar_figure for and dollar_figure for no portion of the amounts shown as due on these returns was paid at the times that these returns were filed mazzilli handled the preparation and filing of petitioner’s and his joint returns for through petitioner was not aware that these returns showed balances due at the times that she signed them because she neither reviewed these returns nor asked mazzilli whether these returns showed balances due during their divorce proceedings petitioner and mazzilli agreed that mazzilli should be responsible for the payment of the federal_income_tax liabilities for through as of the time of trial on date mazzilli had not paid these liabilities petitioner’s request for relief from joint_and_several_liability on date petitioner requested relief from joint_and_several_liability under sec_6015 for through on date the internal_revenue_service sent to petitioner a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 notice_of_determination with respect to those years attached to the notice_of_determination was a form 886-a explanation of adjustments that set forth the following reasons for the denial of petitioner’s request for relief attributatable sic to the non-requesting spouse--portions of the unpaid liability are attributable to under withholding on your wages no knowledge of sic reason to know--you had reason to know that the liabilities would not be paid when you signed the returns because outstanding tax_liabilities existed from prior year returns that had not been paid mortgage payments were in arrears and your ex-spouse was contemplating filing for bankruptcy noncompliance with federal_income_tax laws--you have not filed tax returns for tax years and and have an outstanding tax_liability for tax_year opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is fully responsible for the accuracy of the return and jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 under sec_6015 a requesting spouse may seek relief from liability under sec_6015 or if eligible may allocate liability according to the provisions under sec_6015 relief from joint_and_several_liability under sec_6015 or c is premised on the existence of a deficiency for the year for which relief is sought sec_6015 c see h conf rept pincite 1998_3_cb_747 consequently if there is no deficiency for the year for which relief is sought relief from joint_and_several_liability is not available under either subsection see 120_tc_137 see also 121_tc_73 120_tc_62 118_tc_494 n cf sec_6015 in this case petitioner seeks relief from liabilities attributable to amounts shown as due on the joint returns that she filed with mazzilli for through rather than from deficiencies for those years accordingly no relief is available to petitioner under sec_6015 or c if relief is not available under either sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 equitable relief under sec_6015 is granted at the commissioner’s discretion we review the commissioner’s determination to deny equitable relief under sec_6015 using an abuse_of_discretion standard butler v commissioner supra pincite under this standard of review we defer to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 citing butler v commissioner supra pincite 101_tc_117 affd 353_f3d_1181 10th cir the question of whether the commissioner’s determination was arbitrary capricious or without sound basis in fact is a question of fact 115_tc_183 affd 282_f3d_326 5th cir we are not limited to the matters contained in the commissioner’s administrative record when deciding this question 122_tc_32 petitioner bears the burden of proving that respondent abused respondent’s discretion in denying her relief under sec_6015 washington v commissioner supra pincite jonson v commissioner supra pincite as directed by sec_6015 the commissioner has prescribed procedures to use in determining whether a relief- seeking spouse qualifies for relief under that subsection at the time that petitioner requested relief under sec_6015 those procedures were found in revproc_2000_15 2000_1_cb_447 this court has upheld the use of these procedures in reviewing a negative determination see eg washington v commissioner supra pincite jonson v commissioner supra pincite subsequent modification of these procedures by revproc_2003_61 2003_32_irb_296 does not affect our analysis of this case revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent has not argued that petitioner failed to meet those seven threshold conditions if the threshold conditions are satisfied revproc_2000_15 sec_4 c b pincite lists the circumstances which we refer to as elements under which the commissioner will generally grant equitable relief in cases where a liability reported on a joint_return is unpaid these elements are a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted revproc_2000_15 sec_4 c b pincite the commissioner will grant equitable relief to the extent that the unpaid liability is allocable to the nonrequesting spouse only if all three elements of revproc_2000_15 sec_4 c b pincite are satisfied revproc_2000_15 sec_4 b c b pincite respondent concedes that petitioner satisfies the first and third elements of revproc_2000_15 sec_4 c b pincite with respect to the second element of revproc_2000_15 sec_4 c b pincite however respondent contends that petitioner knew or had reason to know that the liabilities reported on the joint returns for through would not be paid at the times that she signed those returns as discussed below we agree with respondent’s contention in order to satisfy the knowledge or reason to know element of revproc_2000_15 sec_4 c b pincite petitioner must establish that it was reasonable for her to believe that mazzilli would pay the amounts shown as due on the joint returns for through at the times that she signed them petitioner cannot rely on her lack of awareness of the amounts shown as due on these returns to establish that it was reasonable for her to believe that mazzilli would pay these amounts by signing the joint returns for through petitioner is charged with constructive knowledge of inter alia the amounts shown as due on those returns 992_f2d_1256 2d cir affg tcmemo_1992_228 see also 25_f3d_1289 5th cir affg tcmemo_1993_252 furthermore petitioner’s unquestioning reliance on mazzilli to handle the preparation and filing of the joint returns for through does not establish that it was reasonable for her to believe that mazzilli would pay the amounts shown as due on these returns at the times that she signed them taxpayers have a duty to file timely and accurate returns and to pay the amounts shown as due on those returns see generally sec_6001 sec_6011 sec_6012 sec_6072 sec_6151 we have consistently applied the principle that the provisions providing relief from joint_and_several_liability are designed to protect the innocent not the intentionally ignorant dickey v commissioner tcmemo_1985_478 see eg demirjian v commissioner tcmemo_2004_22 feldman v commissioner tcmemo_2003_201 taylor v commissioner tcmemo_1997_513 barnhill v commissioner tcmemo_1996_97 shannon v commissioner tcmemo_1991_207 berry v commissioner tcmemo_1990_396 affd without published opinion 935_f2d_1280 3d cir cohen v commissioner tcmemo_1987_537 at the times in that petitioner signed the joint returns for through petitioner was well aware of the financial difficulties that had plagued her family since in order to ease these difficulties petitioner had entered the workforce after being a homemaker for more than years and had accepted the risks of allowing a lesser amount of federal_income_tax to be withheld from her wages than that which would become due on her portion of mazzilli’s and her joint income and of not filing federal_income_tax returns during the years in issue petitioner was also aware that foreclosure proceedings had been commenced against mazzilli and her and that they would lose their home if they did not become current on their mortgage payments under these facts and circumstances petitioner has not established that it was reasonable for her to believe that mazzilli would pay the amounts shown as due on the joint returns for through at the times that she signed them consequently petitioner does not satisfy the knowledge or reason to know element of revproc_2000_15 sec_4 c b pincite and does not qualify for equitable relief under that section of the revenue_procedure if the requesting spouse satisfies the threshold conditions of revproc_2000_15 sec_4 c b pincite but does not qualify for relief under revproc_2000_15 sec_4 c b pincite the commissioner looks to revproc_2000_15 sec_4 c b pincite to determine whether the taxpayer should be granted equitable relief revproc_2000_15 sec_4 c b pincite provides a partial list of positive and negative factors that the commissioner is to take into account when considering whether to grant an individual full or partial equitable relief under sec_6015 as revproc_2000_15 sec_4 c b pincite makes clear no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 c b pincite lists the following two factors that if true the commissioner weighs in favor of granting relief and that if not true are neutral the taxpayer is separated or divorced from the nonrequesting spouse and the taxpayer was abused by his or her spouse respondent concedes that the marital status factor weighs in petitioner’s favor the abuse factor is neutral in this case because petitioner failed to provide any evidence establishing abuse in addition revproc_2000_15 sec_4 c b pincite lists the following two factors that if true the commissioner weighs against granting relief and that if not true are neutral the taxpayer received a significant benefit from the unpaid liability and the taxpayer has not made a good_faith effort to comply with the federal_income_tax laws in the tax years following the tax_year to which the request for relief relates the significant benefit factor is neutral in this case because neither evidence nor argument has been presented as to whether this factor weighs against petitioner the noncompliance factor weighs against petitioner because as of date she had not filed federal_income_tax returns for either or and the explanations that petitioner gave during her testimony as to why she had not filed those returns were uncorroborated and unconvincing finally revproc_2000_15 sec_4 c b pincite lists the following four factors that if true the commissioner weighs in favor of granting relief and that if not true the commissioner weighs against granting relief the taxpayer would suffer economic hardship if relief were denied in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid at the time that the return was signed the liability for which relief is sought is attributable to the nonrequesting spouse and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this factor weighs against relief only if the requesting spouse has the obligation respondent concedes that the economic hardship factor weighs in petitioner’s favor the knowledge or reason to know factor weighs against petitioner for the reasons discussed above the attribution factor weighs against petitioner because a portion of the income_tax liabilities for through is attributable to her ie she allowed a lesser amount of federal_income_tax to be withheld from her wages than that which became due on her portion of mazzilli’s and her joint income for those years respondent concedes that the legal_obligation factor weighs in petitioner’s favor based on our examination of the facts and circumstances in this case some of the factors in revproc_2000_15 sec_4 c b pincite are neutral with respect to the factors that are not neutral those weighing against granting petitioner relief outweigh those weighing in favor of granting her relief petitioner’s situation is unfortunate but we cannot conclude that respondent abused respondent’s discretion by acting arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6015 to reflect the foregoing decision will be entered for respondent
